Citation Nr: 1639478	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-34 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected bilateral renal upper pole duplication, post-operative.

2.  Entitlement to an increased rating for bilateral renal upper pole duplication, post-operative, rated 60 percent disabling prior to September 19, 2014 and 80 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for diabetes mellitus and denied entitlement to a rating in excess of 10 percent for bilateral renal upper pole duplication, post-operative.

In December 2011, the Board remanded these matters for further development.

In December 2012, the Appeals Management Center (AMC) granted an increased (60 percent) rating for the service-connected renal disability, from October 31, 2007.

In August 2014, the Board again remanded these matters for further development.

The RO granted an increased (80 percent) disability rating for the service-connected renal disability, from September 19, 2014, by way of a December 2014 rating decision.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in April 2011.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2015).  In May 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise the case would reassigned.  The Veteran subsequently responded that he did not want another hearing.  Thus, the Board will proceed with the matters on appeal.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for hypertension, and the Board had remanded the issue in December 2011 for further development.  The Appeals Management Center (AMC) granted service connection for hypertension by way of the December 2012 rating decision, and thereby resolved the appeal as to that issue.


FINDINGS OF FACT

1.  Diabetes mellitus did not have its clinical onset in service, was not exhibited within the first post-service year, is not otherwise related to active duty, and is not related to a service-connected disability.

2.  Prior to October 1, 2011, bilateral renal upper pole duplication, post-operative was manifested by left flank pain, occasional lower extremity edema, and occasional albuminuria; creatinine ranged from 1.5mg% to 2.0mg% and blood urea nitrogen levels (BUN) ranged from 26mg% to 43mg%; there was no persistent edema, lethargy, weakness, anorexia, significant weight loss, or limitation of exertion; the Veteran did not require regular dialysis and his renal disability did not preclude more than sedentary activity.  

3.  Since October 1, 2011, bilateral renal upper pole duplication, post-operative, is manifested by persistent edema and albuminuria and BUN has ranged from 24mg% to 55mg%; the Veteran has not required regular dialysis and his renal disability does not preclude more than sedentary activity.  




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in service, it may not be presumed to have been incurred therein, and it is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113(b), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310 (2015).

2.  The criteria for a rating in excess of 60 percent, prior to October 1, 2011, for bilateral renal upper pole duplication, post-operative, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code (DC) 7509 (2015).

3.  The criteria for an 80 percent rating (but no higher), since October 1, 2011, for bilateral renal upper pole duplication, post-operative, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code (DC) 7509.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in January 2008 and April 2012, the RO notified the Veteran of the evidence needed to substantiate his claims of service connection for diabetes mellitus (on both a direct and secondary basis) and for an increased for bilateral renal upper pole duplication, post-operative.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

There was a timing deficiency in that the April 2012 letter was sent after the initial adjudication of the Veteran's increased rating claim.  This timing deficiency was cured by readjudication of the claim in a December 2012 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the January 2008 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The January 2008 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The January 2012 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disabilities had worsened.

The January 2008 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  Thus, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his claimed diabetes mellitus and to assess the severity of his service-connected renal disability and opinions as to the etiology of the claimed diabetes mellitus have been obtained. 

In its December 2011 and August 2014 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things: ask the Veteran to identify any additional relevant treatment records; obtain all outstanding VA and private treatment records; and afford the Veteran VA examinations to assess the nature and etiology of his claimed diabetes and to assess the severity of his service-connected renal disability.  As explained above, all identified relevant VA and private treatment records have been obtained and associated with the file.  Also, the requested VA examinations were conducted in February 2012 and September 2014 and opinions were provided as to the etiology of the Veteran's diabetes mellitus.  These examinations were thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

Thus, with respect to the claims of service connection for diabetes mellitus and for an increased rating for bilateral renal upper pole duplication, post-operative, the AOJ substantially complied with all of the Board's December 2011 and August 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claims being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

I. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) .

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including diabetes mellitus, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, an April 2008 VA diabetes examination report reveals that the Veteran has been diagnosed as having type II diabetes mellitus.  Thus, current diabetes has been demonstrated.

The Veteran has not reported, and the evidence does not otherwise indicate, a continuity of diabetes symptomatology in the years since service.  There is no evidence of any complaints of or treatment for diabetes or diabetes-related symptoms in the Veteran's service treatment records.  There is no report of any separation examination included in the claims file.  

If a chronic disease, such as diabetes, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed diabetes in service and the Veteran has not contended that diabetes existed in service.  Hence, service connection cannot be granted on this basis.

The objective evidence otherwise indicates that the Veteran's current diabetes did not manifest until many years after service.  The earliest post-service clinical evidence of diabetes is contained in the report of the April 2008 VA diabetes examination which reveals that the Veteran was diagnosed as having diabetes mellitus in 1993.  There is no lay or clinical evidence of any earlier diabetes.  The absence of any clinical or lay evidence of diabetes for at least a decade after the Veteran's separation from service in June 1980 weighs against a finding that his current diabetes was present in service or in the year or years immediately after service.

The Veteran primarily contends that his diabetes is related to his service-connected renal disability.  The only probative medical opinions of record indicate that no such relationship exists.  In August 2008, the physician who conducted the April 2008 VA diabetes examination reviewed the Veteran's claims file and opined that he could not resolve whether the Veteran's diabetes mellitus was secondary to his service-connected bilateral renal upper pole duplication without resort to mere speculation.  There was no specific explanation or rationale provided for this opinion.

In February 2012, a VA physician reviewed the Veteran's claims file and opined that his diabetes mellitus was not caused or aggravated by his service-connected bilateral renal upper pole duplication.  The physician reasoned that the diabetes was diagnosed in 1993 and that the Veteran's blood sugars were reported to be normal after the operation in the perioperative period.  There was no record of blood glucose from 1978 until 2001.  The Veteran had morbid obesity with a weight of 315 pounds and this was a significant risk factor for diabetes.

In December 2012, a VA physician assistant reviewed the Veteran's claims file and opined that his diabetes was not caused or aggravated by his service-connected bilateral renal upper lobe duplication surgery, post-operative in 1978.  The rationale for this opinion was identical to that which accompanies the February 2012 opinion, with the addition that the Veteran's morbid obesity (weight of 315 pounds) was a significant risk factor for diabetes, nocturia, and urinary frequency and that the Veteran's renal defect would not result in diabetes mellitus which is the cause of his nocturia and urinary frequency.

The August 2008 opinion is insufficient because it is not accompanied by any specific explanation or reasoning and it constitutes "non-evidence" that weighs neither for nor against the claim.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided).

The February and December 2012 opinions, however, were based upon a review of the Veteran's medical records and reported history and they are accompanied by specific rationales that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed his belief that his diabetes is secondary to his service-connected renal disability.  Despite the fact that the Veteran is competent to report his observable symptoms and immediately observable cause-and-effect relationships, the question of whether a relationship exists between his current diabetes and his service-connected renal disability is a question as to a complex and internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  As a lay person, the Veteran has not been shown to be capable of making such conclusions on such a complex medical matter. Therefore, his opinion on this question is not competent evidence.

There is no other evidence of a relationship between the Veteran's diabetes and service or his service-connected renal disability and neither the Veteran nor his representative has alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against the claim that the Veteran's current diabetes is related to service, manifested in service, manifested within a year after his June 1980 separation from service, or was caused or aggravated by a service-connected disability.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not for application in this instance and the claim of service connection for diabetes mellitus must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's bilateral renal upper pole duplication, post-operative, is rated under 38 C.F.R. § 4.115b, DC 7509 as hydronephrosis.  Under DC 7509, a maximum 30 percent rating is warranted for hydronephrosis with frequent attacks of colic with infection (pyonephrosis), kidney function impaired.  If the disability is severe, it is to be rated as renal dysfunction.  38 C.F.R. § 4.115b, DC 7509.  
Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Under the criteria for rating renal dysfunction, a 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.

In the present case, an October 2007 VA primary care treatment note and the reports of VA diabetes and genitourinary examinations dated in April 2008 indicate that the Veteran reported that he experienced swelling of his feet and legs due to diabetes medications .  Peripheral edema was included as a cardiac symptom associated with his diabetes.  He did not experience any anorexia, vomiting, chills, lower abdominal or pelvic pain, or symptoms of diabetic nephropathy, he was not restricted in his ability to perform strenuous activities, and he was not receiving any treatment for his service-connected bilateral upper pole duplication.  There was no history of any trauma to the genitourinary system, neoplasm, acute nephritis, or hydronephrosis.

Examinations revealed that the Veteran weighed 325 pounds and that he had experienced weight loss which was less than 10 percent of his weight compared to baseline.  There was no peripheral edema.  The Veteran declined a genitourinary examination.  Creatinine levels ranged from 1.7mg% to 1.8mg% and BUN levels ranged from 29mg% to 30mg% and there was protein (2+) in the Veteran's urine.  He was employed on a full time basis as a mail handler and had lost 2 weeks of work during the previous 12 months due to diabetes and high blood pressure.  He was diagnosed as having bilateral renal upper pole duplication.  This disability was mild to moderate in severity and did not have any significant effects on the Veteran's occupational functioning or usual daily activities.

Medical records dated from November 2008 to February 2011 and the Veteran's testimony during the April 2011 hearing include a report of acute sharp pain in the left flank area.  The pain was aching and sharp in nature, 10/10 in severity, and affected the Veteran's daily activities, physical activity, walking, and emotions.  There were no specific pain triggers and no identified relief factors.  The Veteran did not experience any nausea, vomiting, fever, chills, kidney stones, or recurring infections and he did not use a catheter.  He drank a lot of water and cranberry juice to try and alleviate his symptoms.  

Examinations revealed that the Veteran weighed 337 pounds and that he experienced occasional mild distress and occasional edema (trace to 1+).  Creatinine levels ranged from 1.5mg% to 2.0mg% and BUN levels ranged from 26mg% to 43mg% and there was occasional protein in the urine.  A kidney sonogram, an abdominal CT, and a renal ultrasound revealed two lesions on the right kidney, a small left kidney, and stable renal size asymmetry due to partial left nephrectomy.  There were no radiopaque kidney stones and no hydronephrosis.  The Veteran was diagnosed as having stage 3 chronic kidney disease and status post left partial nephrectomy.

Medical records dated from November 2011 to September 2014 reflect that the Veteran reported that he experienced bilateral lower extremity edema, lower extremity pain/tightness, and flank pain.  There was no nausea or vomiting.  The edema was 2+ in the left leg and 1+ in the right leg, had its onset approximately 1 month prior to a November 2011 VA primary care nursing evaluation, and caused problems with ambulation.  There were no aggravating factors for the edema, but it was alleviated by elevating the legs.  The pain/tightness was 10/10 in severity, was triggered by standing and walking, and was alleviated by arthritis medications (NSAIDs).  The Veteran continued to exercise to control his diabetes and remained employed.  

Examinations revealed edema in the lower extremities.  Creatinine levels ranged from 1.4mg% to 2.5mg% and BUN levels ranged from 24mg% to 55 mg% and there was intermittent protein in the Veteran's urine.  He was diagnosed as having dependent/refractory edema, renal insufficiency, chronic kidney disease,  status post partial left nephrectomy, and "on/off" proteinuria.  A February 2012 VA discharge summary indicates that the edema was most likely multifactorial, including medication, renal insufficiency, and the Veteran's large body habitus.

In February 2012, a VA physician reviewed the Veteran's claims file and opined that his nocturia and urinary frequency were "not symptoms of his bilateral renal upper lobe duplication, post-operative."  The physician reasoned that the Veteran had uncontrolled diabetes for many years which was responsible for frequency of urination.  In addition, hypertension out of control can also contribute to frequency of urination and the Veteran had out of control blood pressure on multiple occasions.  His creatinine levels, which ranged from 1.7 to 2.0 mg% over many years, was not sufficient to cause frequency of urination and nocturia.

The report of a VA kidney examination dated on September 19, 2014 and VA treatment records dated from September to November 2014 indicate that the Veteran reported that he experienced persistent lower leg edema and occasional dizziness, weakness, and flank pain (left greater than right).  He did not experience any lethargy, anorexia, weight loss, or limitation of exertion.  He was hospitalized twice during the previous year for cardiac problems, but his treatment records reflected that his renal status was stable throughout the hospital course.  He took Lisinopril on a daily basis to treat his symptoms.  The specific symptoms associated with his renal dysfunction included recurring proteinuria (albuminuria), persistent bilateral pitting edema (1+-2+) in the lower extremities, and weakness.  He did not require regular dialysis and did not experience hypertension or heart disease due to his kidney problems, symptomatic renal tubular disorder, frequent attacks of colic with infection (pyonephrosis), urolithiasis, recurrent symptomatic urinary tract or kidney infections, or any benign or malignant neoplasms or metastases related to his renal disability.  He underwent a partial nephrectomy in 1978 and had scars, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).
Laboratory studies revealed that the Veterans BUN level ranged from 36 mg% to 42mg% and that his creatinine level ranged from 2.0mg% to 2.3mg%.  A urinalysis revealed 1+ proteinuria (albumin).  Also, a kidney ultrasound revealed bilateral nonobstructed kidneys and a mild complex cyst of the right kidney superior pole.  There was no hydronephrosis (fluid) or nephrolithiasis (stone).  The Veteran was diagnosed as having hydronephrosis and chronic renal disease.  This disability did not impact his ability to work.

Initially, the Board notes that the Veteran has reported various urinary symptoms, including increased urinary frequency and nocturia.  He has contended that such symptoms are associated with his service-connected renal disability.  However, the VA physician who reviewed the Veteran's claims file in February 2012 opined that his nocturia and urinary frequency were "not symptoms of his bilateral renal upper lobe duplication, post-operative."  This opinion was based upon a review of the Veteran's claims file and his reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, the February 2012 opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Although the Veteran is competent to report his observable symptoms and immediately observable cause-and-effect relationships, the question of whether a relationship exists between his service-connected kidney disability and his urinary symptoms is a question as to a complex and internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  As a lay person, the Veteran has not been shown to be capable of making such conclusions on such a complex medical matter. Therefore, his opinion on this question is not competent evidence.  

In light of the competent and probative February 2012 opinion, the Board must conclude that the Veteran's urinary symptoms are not related to his service-connected kidney disability.  Thus, no separate and/or higher rating is warranted on the basis of these symptoms.

The above evidence reflects that during the period prior to October 1, 2011, the Veteran's service-connected renal disability was manifested by left flank pain, occasional lower extremity edema, and occasional protein in his urine (albuminuria).  His creatinine level ranged from 1.5mg% to 2.0mg% and his BUN level ranged from 26mg% to 43mg%.  Although there is evidence of edema and albuminuria during this period and the Veteran's BUN sometimes measured between 40 mg% and 80mg%, the evidence does not indicate that the edema was persistent and the edema was not attributed to his service-connected renal disability.  Specifically, there was no objective evidence of edema during the April 2008 VA examinations and edema was only occasionally observed during other clinical evaluations during the period prior to October 1, 2011.  The April 2008 VA examinations attributed the Veteran's edema to his diabetes mellitus.  Hence, there was only some edema present during this period, as opposed to "persistent" edema related to the service-connected renal disability.  The presence of some edema is contemplated by a 60 percent rating under the criteria for rating renal dysfunction.

Moreover, the Veteran's creatinine level was consistently less than 4mg% prior to October 1, 2011, he did not require regular dialysis during this period, there is no evidence of any lethargy, weakness, anorexia, or limitation of exertion during this period, and there is no evidence that the renal disability precluded more than sedentary activity.  To the contrary, the Veteran was not restricted in his ability to perform strenuous activities, he remained employed on a full time basis as a mail handler, and he reported during the April 2008 VA examinations that he had only lost 2 weeks of work during the previous 12 months due to diabetes and high blood pressure.  The examiner who conducted the April 2008 VA genitourinary examination concluded that the Veteran's renal disability was mild to moderate in severity and that it did not have any significant effects on his occupational functioning or usual daily activities.  Also, the Veteran's weight loss at the time of the April 2008 VA examinations was less than 10 percent compared to his baseline and he actually gained weight in the time following the examinations.

Hence, the Board finds that the symptoms of the Veteran's bilateral renal upper pole duplication, post-operative, most closely approximated the criteria for a 60 percent rating under the criteria for rating renal dysfunction during the entire claim period prior to October 1, 2011.  A rating in excess of 60 percent is not warranted at any time during this period.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.115a, 4.115b, DC 7509.

As for the period since October 1, 2011, the Veteran reported during the November 2011 VA primary care nursing evaluation that he had begun to experience painful edema in his lower extremities approximately 1 month prior to the evaluation and that the edema impaired his ability to ambulate.  Lower extremity edema was objectively observed on many occasions during this period and was found to be, at least in part, related to the Veteran's impaired renal function.  Also, protein was detected in the Veteran's urine (albuminuria) during several urine tests and his BUN level ranged from 24mg% to 55mg%.  The Board finds that such symptoms more closely approximate the criteria for an 80 percent rating under the criteria for rating renal dysfunction, which contemplates persistent edema and albuminuria with BUN 40 to 80mg%.

It is unclear when this more severe symptomatology began, but the Veteran did report during the November 2011 VA primary care nursing evaluation that he had begun to experience painful edema in his lower extremities approximately 1 month prior to the evaluation.  Hence, resolving reasonable doubt in the Veteran's favor, the earliest that it is factually ascertainable that his renal disability warranted an 80 percent rating is October 1, 2011 and an 80 percent rating for bilateral renal upper pole duplication, post-operative is awarded for the entire period since that date.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, DC 7509.

A rating in excess of 80 percent is not warranted at any time since October 1, 2011 because the Veteran has not required regular dialysis and his renal disability has not precluded more than sedentary activity.  Rather, he has remained employed and the examiner who conducted the September 2014 VA examination indicated that the Veteran's renal disability did not impact his ability to work.




III. Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms associated with the Veteran's service-connected renal disability include flank pain, edema, dizziness, weakness, elevated BUN and creatinine levels, and albuminuria.  Edema, weakness, elevated BUN and creatinine levels, and albuminuria are specifically contemplated by the criteria for rating renal dysfunction, as set forth above.  The Board acknowledges that flank pain and dizziness are not specifically included in the rating criteria under DC 7509 or the criteria for rating renal dysfunction.  Nevertheless, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected renal disability during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321 (b)(1). 

Furthermore, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's renal disability is appropriately rated as a single disability and there is no additional functional impairment in the kidney that has not been attributed to or considered in conjunction with a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

IV. Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).
The evidence reflects that the Veteran has been gainfully employed during the claim period.  He has not reported, and the evidence does not otherwise indicate, that he has been prevented from securing and following gainful employment due to any service-connected disability.  As there is no evidence of unemployability due to a service-connected disability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to a rating in excess of 60 percent for bilateral renal upper pole duplication, post-operative, prior to October 1, 2011, is denied.

Entitlement to an 80 percent rating (but no higher) for bilateral renal upper pole duplication, post-operative, since October 1, 2011, is allowed, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


